Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hydraulic motor hydraulically coupled in line with the load-handler return line (claim 13) and including a bypass valve (claim 1, which claim 13 depends from); the load-side control transceiver configured for tracking load-handler time in use, logging events and making notifications based on the events and the load-handler time in use (e.g. claim 28) and including a backup battery (claim 27, from which claim 28 depends); the load-side control transceiver is configured for making notifications regarding preventative maintenance action based on load-handler time in use (e.g. claim 29); a sensor mounted on the load-handler, in communication with the load-side control transceiver and configured for detecting anomalies during operation of the load-handler; and wherein the load-side control transceiver is configured for making notifications based on the anomalies detected (e.g. claim 30); the load-side control transceiver is configured with an internet address and configured for sending the notifications to a server over the internet (e.g. claim 31) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 462, 464, 466, 468 (paragraph 52).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 18, 19, 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Claim 18 claims “a component control valve hydraulically coupled in series with the set of load-handler actuators…to control hydraulic flow to and from the each of the load-handler actuators” (line 4-6), “the hydraulic motor is hydraulically coupled in parallel with the component control valve” (line 8-9), “a directional control valve hydraulically in series with and between the parasitic energy convertor and the component control valve” (line 10-11), which is wrong. The directional control valve (128, fig 3 or 4) is between the parasitic energy convertor (120) and the component control valve (130); but is hydraulically in series with the component control valve, but not the parasitic energy convertor (flow in lines 164 and 166 can flow to either the parasitic energy convertor or the directional control valve, making them in parallel and note that line 8-9 identifies the connection as parallel). 
Claims 19, 22 and 23 depend from claim 18 and therefore have the same problem as 18.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

15  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 15 claims “a hydraulic inlet of the hydraulic motor hydraulically coupled to a first portion of the load-handler return line; a hydraulic outlet of the hydraulic motor hydraulically coupled to a second portion of the load-handler return line” (line 2-5), which contradicts the limitation “the hydraulic motor hydraulically coupled in line with the load-handler feed line” of claim 12, from which claim 15 depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 24-26 are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Jones et al (2004 0069497). Jones et al discloses a load-handler comprising a feed line (114, configured to be coupled to a hydraulic pump (146)) hydraulically coupled to a parasitic energy convertor (82) (configured for generating electrical power (by 138) for use by one or more components (e.g. 86, 94). The limitations including “configured for (or to)” is understood to mean that the respective elements are capable of doing this,  
Jones et al discloses the parasitic energy convertor comprises a hydraulic motor (134) coupled to an electrical generator (138; claim 25); a load-side control transceiver (90) coupled to the load-handler, powered by the parasitic energy convertor, (configured for controlling load-handler components (110, 130) based on commands received wirelessly from a truck-side control transceiver (154; claim 26)).

Claim 33 is rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Doman (2004 0069497). Doman discloses a load-handler comprising a load-side control transceiver (80) coupled to a frame (i.e. 22 of 20, e.g. fig 3), configured for controlling load-handier components (i.e. 84, 42, 44, 28, 30) based on commands received wirelessly from a truck-side control transceiver (72); and a backup battery (86) configured to be coupled to the frame (e.g. fig 3), powering the load-side control transceiver; and charged by a parasitic energy convertor (88, note that this term is considered an identifier only). 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 24-27 are rejected under 35 U.S.C. § 103 as being unpatentable over Doman (6662881) in view of Jones et al (2004 0069497). Doman discloses a load-handler configured for coupling to a lift truck (e.g. fig 3) comprising a load-handler feed line (35) configured to be coupled to a hydraulic pump (36) on the lift truck; and an .
Jones et al teaches, for a load-handler comprising a feed line (114), configured to be coupled to a hydraulic pump (146) and an energy convertor (82); that the energy convertor is a parasitic energy convertor hydraulically coupled to the load-handler feed line and including a hydraulic motor coupled to an electrical generator, for the purpose of transmitting (electrical) power without electrical connections (paragraph 6).
Since Doman and Jones et al are both from the same field of endeavor (controlling fluid actuators remote from a pump through wireless transmitters, see respectively fig 1 and 3), the purpose disclosed by Jones et al would have been recognized in the pertinent art of Doman. It would have been obvious at the time the invention was made to one having ordinary skill in the art to make the energy convertor of Doman a parasitic energy convertor hydraulically coupled to the load-handler feed line and including a hydraulic motor coupled to an electrical generator, as taught by Jones et al, for the purpose of transmitting (electrical) power without electrical connections.

Doman discloses a load-side control transceiver (80) coupled to the load-handler, powered by the parasitic energy convertor, and configured for controlling load-handler components (84, 42, 44, 28, 30) based on commands received wirelessly from a truck-side control transceiver (72; claim 26); a backup battery (86) configured to be coupled to the load-handler, charged by the parasitic energy convertor and powering the load-side control transceiver (among other elements; claim 27);

	Conclusion
Claims 1-8, 10-14 and 17 are allowed. 
Claims 28-31 and 34-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745